OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            ©FFIC8ALBUSSMESS 310
S.W.3d 452 (Tex. Crim. App. 2010)/ "
                                                                           Abel Acosta, Clerk

                              KEVIN ERIC ROSS
                                                                                   UTF
                                                   •TDC # V744584
                                                            /